Citation Nr: 1610744	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a pelvic stress fracture, claimed as bilateral hip condition.

2.  Entitlement to service connection for herniation of the left femoral neck, to include as secondary to residuals of a pelvic stress fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to March 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appeal has been remanded numerous times to afford the Veteran a hearing before a Veterans Law Judge, most recently in June 2015.  

The Veteran presented testimony before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay involved in remanding this case again, it is also of the opinion that this claim must be remanded to afford the Veteran an adequate VA examination/opinion and obtain any outstanding medical records in connection with her claims.

The April 2007 VA general medical examination is inadequate because the examination report does not include an opinion as to the etiology of the Veteran's diagnosed mild spondylotic changes of the lumbar spine or adequately address the nature and underlying diagnosis of her complaints of ongoing "left groin pain that radiates to her left hip, back and knees accompanied by b/l [bilateral] leg edema after prolonged standing."  Notably, these symptoms have continued since service when the Veteran was was treated (and medically discharged) for stress fracture of the pubic rami superior on the left and both inferior pubic rami.  Accordingly, a new examination/opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During her November 2015 hearing, the Veteran indicated that she has received both VA and private medical treatment for her claimed disorders.  On remand, her claims file should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all updated VA treatment records.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of her pelvic and left femoral neck disorders.  Her claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following: 

a)  Please identify (by clinical diagnosis) any pelvic and lower extremity disorder found, to include of the left femoral neck. 

b)  As to each diagnosed disability entity noted in above, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service (i.e., was incurred or aggravated therein).  In doing so, the examiner should specifically discuss the Veteran's service treatment records which show that she was treated for pelvic stress fracture and lower extremity pain. 

c)  If it is determined than the Veteran has a diagnosed pelvic disorder related to her active duty service and additional pelvic and/or lower extremity disorders not related to her active duty service, please opine whether it is at least as likely as not (a 50 percent or better probability) that any pelvic and/or lower extremity disorder not related to active duty service were either (i) caused or (ii) aggravated by (increased in severity due to) a pelvic disorder related to service? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of thoracic spine disability (i.e., a baseline) before the onset of the aggravation.

d)  If no specific pelvic and/or lower extremity disorder is diagnosed, please reconcile such finding with the recurrent pelvic and lower extremity complaints reported by the Veteran (which she is competent to report).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental SOC and afford the Veteran and her representative the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

